 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 1 of 22

p BILD Re oar TA a Search Warrant (Modified: WAWD 10-26-18)
__ =

 

DEC 18 2019 UNITED STATES DISTRICT COURT
AT SEATTLE ; for the
wesTEAN DISTRICT OF WASHINGTON Western District of Washington

BY

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Residence 9032 2nd Avenue South, Seattle,
Washington, as more fully described in Attachment A

Case No. MJI9-610

ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location): . .
Residence 9032 2nd Avenue South, Seattle, Washington, as more fully described in Attachment A, incorporated herein by reference.

located in the Western District of Washington , there is now concealed (identify the

person or describe the property to be seized):

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wo evidence of a crime;
ot contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
7 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

18 U.S.C. §§ 1159 & 371 Misrepresentation of Indian Produced Goods and Products; and
Conspiracy to commit offense or to defraud United States.

The application is based on these facts:
v¥ See Affidavit of Special Agent Sean W. Hyrons, continued on the attached sheet.

 

[ ] Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. a
Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [ |oy reliable electronic means; op: iCally recorded.

 

Applicant’s signature

Sean W. Hyrons, Special Agent
Printed name and title

© The foregoing affidavit was sworn to before me and signed in my presence, or
© The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.

4

Date: 12/18/2019

 

udge’s signature

City and state: Seattle, Washington Michelle L, Peterson, United States Magistrate Judge
Printed name and title

 

 

 

USAO: 2019R00667
Oo Se IN OW SP WY HN Fe

NO NO NO NO WN NY NNO NO NO Re Re Rm Re yee ee
oO SIT HD OH FP WYN KF DTD CO fF DDH BP WO NPB K& CO

 

 

Case 2:19-mj-0O0610-MLP Document1 Filed 12/18/19 Page 2 of 22

ATTACHMENT A
Locations to be Searched

The residence located at 9032 2"4 Avenue South, Seattle, Washington 98108, is
further described as a wood frame single family house of approximately 1,090 square feet
on an approximately 8,600 square foot lot. The house is a one and half story and reported
to have four bedrooms and one full bath. The exterior is wood and is painted gray. The
roof is shingled. The premises is surrounded by a fence with a gate that must be manually
opened to enter or exit the driveway. There is a paved driveway leading from the street to
the front of the house. The house is the last house on the left at the end of 24 Avenue
South.

 

 

es L
For 9032 24 Avenue South, Seattle, Washington 98108, authority to search
extends to all parts of the property, including any outbuildings, unattached garages or
workshops, inside containers, compartments, or safes located on the property, whether

Attachment A — Locations to be Searched UNITED STATES ATTORNEY

USAO No. 2019R00667 - 1 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo Oe DTD OH FP W YN

Oo NY NY NY KN YY KN DDR ee
oO ND WN FP WOW NY YK DT OO FDTD nn BP WHO PO & OC

 

 

Case 2:19-mj-00610-MLP Document1 Filed 12/18/19 Page 3 of 22

locked or not where the items described in Attachment B (list of items to be seized) could

be found, and all containers, compartments, or safes located on the property, whether
locked or not, where the items described in Attachment B (list of items to be seized)
could be found. Authority to search includes any vehicle located on the property
including VAN DYKE’S silver 1994 Infiniti bearing Washington license plate BFR9705
that is registered to Jerry C. VAN DYKE; a white box truck, unknown make or model on
the south side of the residence; a tan colored recreation vehicle, unknown make and
model on the south side of the residence; and a green colored sport utility vehicle,
unknown make and model on the south side of the residence.

Attachment A — Locations to be Searched UNITED STATES ATTORNEY

USAO No: 2019R00667 - 2 700 STEWART STREET, SUITE 5220
. SEATTLE, WASHINGTON 98101

(206) 553-7970
 

So Se DIT HB Wn FF WD NY &

bD PO DO NH KH NY. NY KN NO Hee Se ee eS ee ee
oO nN DN NHN SP WN FH OS CO FP HDD OH RP WH NY KH OC

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 4 of 22

ATTACHMENT B
Items to be Seized

Evidence, fruits and instrumentalities, as further described in Attachment B, of the
crimes of misrepresentation of Indian produced goods and products, and conspiracy to
commit these offenses by Jerry Chris VAN DYKE, aka Jerry WITTEN, and others
known and unknown, in violation of 18 U.S.C. §§ 1159 & 371 including the following:

1. Lists of customers and related identifying information; types, amounts, and
prices of jewelry produced sold and or manufactured; any and all correspondence in
relation to jewelry sales, production or business practices;

2. All bank records, checks, credit card bills, account information, books,
records, receipts, notes, ledgers, and other records as they may relate to the
aforementioned violations of the Indian Arts and Crafts Act; the term “records” and
“information” include all of the foregoing items of evidence in whatever form and by
whatever means they may have been created or stored, including any electrical, electronic
or magnetic form (such as any information on an electronic or magnetic storage device,
including floppy diskettes, hard disks, ZIP disks, CD-ROMSs, optical discs, backup
tapes, printer buffers, smart cards, flash/thumb drives, as well as printouts or readouts
from any magnetic storage device);

3. Any handmade form (such as writing, drawing, painting): any mechanical
form (such as printing or typing); and any photographic form (such as microfilm,
microfiche, prints, slides, negatives, videotapes, motion pictures, and photocopies);

4. Tools and instruments involved in the manufacturing, production and sales
of jewelry;
5. Personal books and records reflecting names, addresses, telephone

numbers, and other contact or identification data relating to the manufacture and sale of
the prohibited items;

6. Hallmarking/signature tool(s) with any combination of letters;

7. Documents indicating travel in interstate and foreign commerce such as
travel itineraries, plane tickets, boarding passes, motel and hotel receipts, credit card
receipts, and telephone bills recording travel;

8. Documents relating to birth, heritage, or lineage;
9. Documents indicating property ownership and tenancy;
Attachment B — Items to be Seized UNITED STATES ATTORNEY

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

o ON KD OH BP WW YPN

NO NY NO ND YY NO DD Rm ee
So NI DB OT FP W NO KF§& Oo OO CO DIY ND WD BP WO NO KH OC

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 5 of 22

10. Jewelry making material to include but not limited to jewelry making
equipment/supplies/tools, gems, raw material and minerals to include ivory, bone, mother
of pearl, abalone shell, wood, feathers, turquoise, copper, brass, silver, and gold, grinders,
polishers, epoxy, signature stamps/punches, hallmarking tools, wax molds, etc.;

11. Safes and locked storage containers, and the contents thereof which are
otherwise described in this document;

12. All Western Union and/or Money Gram documents and other documents
evidencing domestic or international wire transfers, money orders, official checks,
cashier’s checks, or other negotiable interests that can be purchased with cash. These
documents are to include applications, payment records, money orders, frequent customer
cards, etc;

13. . Negotiable instruments, jewelry, precious metals, financial instruments, and
other negotiable instruments; and

14. — Cell Phones: Cellular telephones and other communications devices
including Blackberries may be seized but will not be searched without further authority
of the Court. .

Attachment B — Items to. be Seized UNITED STATES ATTORNEY

/ 700 STEWART STREET, SUITE 5220
USAO No. 2019R00667 — 2 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oO Oo DIN A FP WD NH

WwW NM HN YY NH NY NY KN BeBe Be ee ee es
CoD AA BP WH SF SCO we AA BwWNH KE OO

 

 

 

Case 2:19-mj-00610-MLP Document1 Filed 12/18/19 Page 6 of 22

AFFIDAVIT

STATE OF WASHINGTON )
SS
COUNTY OF KING

Nee Neer”

I, Sean W. Hyrons, a Special Agent with the United States Department of Interior,
United States Fish and Wildlife Service, Office of Law Enforcement in Albuquerque, New

Mexico, being first duly sworn, hereby depose and state as follows:

AFFIANT BACKGROUND & INTRODUCTION

1. I am a Special Agent (“SA”) with the United States Department of Interior,
United States Fish and Wildlife Service, Office of Law Enforcement (“USFWS”) in
Albuquerque, New Mexico. I am an “investigative or law enforcement officer” of the United
States within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer
of the United States empowered by law to conduct investigations of, and to make arrests for,
offenses enumerated in Title 18 of the United States Code.

2. I have worked for the USFWS as a SA since approximately November 2018.
Before transferring to USFWS, I worked as an SA for the Bureau of Land Management,
Office of Law Enforcement and Security since January 2012. Prior to working as an SA, I
was a Bureau of Land Management Law Enforcement Ranger for approximately three years,
a United States Forest Service Law Enforcement Officer for approximately eight years and a
City of Orlando Police Officer for approximately two years. I have received and completed
formal training that included a twelve-week Criminal Investigator training program in
Glynco, Georgia. I have training and experience in the investigation of crimes relating to the
theft, fraud, trafficking, and destruction of natural and cultural resources, with a special
emphasis on Native American items. I have investigated violations of the Indian Arts and
Crafts Act and have become familiar with the tactics and techniques associated with Indian
Arts and Craft fraudulent activities. Specifically, I have learned how fraudulent pieces of

jewelry are manufactured and then distributed throughout the United States and sold as

Affidavi j . _ UNITED STATES ATTORNEY.
wit of Special Agent Sean W. Hyrons — 1 700 Stewart Steen Surte $220

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
 

oO fe ND MH FP WY NY

NO HNO NY NH NH WD ND DN DO Be RB Ke KSB KS SF ES
eo I HD ON BP WO DY KK CO OO Cn HD A BP WO NH = SC

 

 

 

Case 2:19-mj-O0610-MLP Document 1 Filed 12/18/19 Page 7 of 22

authentic Native American jewelry. I am familiar with the marketing methods used to
deceive consumers. I am also familiar with the Native American jewelry market and how it
is valued and advertised as made by a particular Native American artisan. I have personally
been involved in obtaining federal search and arrest warrants, and I have directed,
coordinated, and assisted other law enforcement officers in the executions of these warrants.
3. The information in this affidavit is based on my personal participation in this
investigation and information provided to me by other agents, officers and witnesses; and
information gained through my training and experience. Because this affidavit is being
submitted for the limited purpose of establishing probable cause, I have not included each
and every fact known to me concerning this investigation. I have set forth only those facts I
believe are relevant to a fair determination of probable cause to support the issuance of the
requested warrant. Unless specifically indicated otherwise, all conversations and statements

described in this affidavit are related in substance and in part only.

PURPOSE OF AFFIDAVIT
4, I make this affidavit in support of an application for a warrant authorizing the
search of the following residence as further described in Attachment A, for evidence, fruits
and instrumentalities, as further described in Attachment B, of the crimes of
misrepresentation of Indian produced goods and products; and conspiracy to commit these
offenses by Jerry Chris VAN DYKE, aka Jerry WITTEN, and others known and unknown,
in violation of 18 U.S.C. §§ 1159 and 371:

The residence of Jerry Chris VAN DYKE located at 9032 2nd Avenue
South, Seattle, Washington.

IACA BACKGROUND

A. The Indian Arts and Crafts Act Criminalizes the Sale of Items Falsely
Sold as Native American Arts and Crafts

5. On August 27, 1935, Congress created the Indian Arts and Crafts Board (to

improve the economic status of Native Americans through the development and promotion

Affidavi i . _ UNITED STATES ATTORNEY
davit of Special Agent Sean W. Hyrons — 2 100 Stewart Stier, Sunes 3220

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
 

Oo SC nN HD UN BP WO NH =

wo NO NH PO KH ND ND KN DN He ee me
on NN AN BP WY NY KY DOD BO OT NH Hn FP WD NY FY &

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 8 of 22

of authentic Native American arts and craftwork. See 25 U.S.C. §§ 1158-1159. The 1935
Act adopted criminal penalties for selling items misrepresented as Native American made.

6. This provision, which set fines not to exceed $500 or imprisonment not to
exceed six months, or both, proved to be ineffective at stemming the flood of counterfeit
Native American arts and craftwork in the market. In response to growing sales of
counterfeit Native American arts and crafts, Congress passed the Indian Arts and Crafts Act
of 1990, P.L. 101-644. The Indian Arts and Crafts Act is a truth-in-advertising law that
prevents products falsely marketed as “Indian” or “Native American” when the products are
not, in fact, made by Native Americans. It is illegal to offer or display for sale, or sell any art
or craft product in a manner that falsely suggests it is Indian produced, an Indian product, or
the product of a particular Indian or Indian tribe or Indian arts and crafts organization,
resident within the United States.

7. Under the Act, an Indian is defined as a member of any federally or officially,
State recognized tribe of the United States, or an individual certified as an Indian artisan by
an Indian tribe. Subsequently, the Indian Arts and Crafts Amendments Act of 2010, P.L.
111-211, allowed the Indian Arts and Crafts Board to refer cases to any federal law
enforcement officer for investigation. In 2012, the Indian Arts and Crafts Board entered into
an agreement with the USFWS to develop an investigative unit to pursue violations of Indian

Arts and Crafts Act.

SUMMARY OF PROBABLE CAUSE
8. . This investigation involves the sale of falsely marketed Native American
jewelry and artwork by artist Jerry VAN DYKE, aka Jerry WITTEN, ! at Raven’s Nest
Treasure in Seattle. In 2019, USFWS Special Agents made two separate purchases of
jewelry attributed to Jerry VAN DYKE from Raven’s Nest Treasure. On both purchases,

 

| Raven’s Nest Treasure advertises Jerry VAN DYKE’s artwork as made by Jerry WITTEN and referred to him as Jerry
WITTEN in their communications with USFWS Special Agents.

Affidavi i . _ UNITED STATES ATTORNEY
wit of Special Agent Sean W. Hyrons — 3 100 Stewart SrRete, Sum 3320

USAO #2019R00667 / SEATTLE, WASHINGTON 98101-1271
- (206) 553-7970
 

Co Fe nN KH OH BP WY NO

DO NO NO NPB WO NY KD ND HN HH KF HF HF KF PFO Se eS ee
oOo sD Nn BP Ww NYO KH CO OBO fe DH A BP WO NO K&§ OS

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 9 of 22

Raven’s Nest Treasure employees, told agents that Jerry VAN DYKE was Native American
and Nez Perce.” .

9. Agents researched Jerry VAN DYKE and Jerry WITTEN’s possible affiliation
with the Nez Perce Tribe. According to the Nez Perce Tribal Enrollment Office and the
Bureau of Indian Affairs, neither Jerry VAN DYKE nor Jerry WITTEN is an enrolled
member or Indian Artisan with the Nez Perce Tribe or an Alaska Native enrolled with an
Aleut Tribe. |

10. During surveillance, agents observed Jerry VAN DYKE leave his residence
and drive directly to Raven’s Nest Treasure where he sold his artwork to the gallery.

INVESTIGATION

11. Inthe spring of 2019, agents began investigating an Indian Arts and Crafts
Board (“IACB”) complaint about sales of falsely marketed Native American jewelry that
was attributed to artist Jerry VAN DYKE (“VAN DYKE”), aka Jerry WITTEN,’ who was
described as Native American and Nez Perce at Raven’s Nest Treasure in Seattle,
Washington.

12. In February of 2019, IACB personnel visited Raven’s Nest Treasure’s on-line
store, where they found approximately eight items for sale that were attributed to VAN
DYKE. One item listed as sold was advertised as follows: “Horse Dance Stick, SOLD! By
Jerry WITTEN (VAN DYKE), Nez Perce.” The other advertised items listed VAN DYKE
as the artist, but did not include a Nez Perce tribal affiliation; however, VAN DYKE’s other
items are listed under a dropdown tab on the website that is titled Native American and
Native Aleut. Additionally, Raven’s Nest Treasure advertises their art and jewelry at their
gallery and online store in the following manner: “At Raven’s Nest Treasure we honor the
Native People who were here before we were. Out of respect for centuries-old traditions, we

9

only carry authentic Native Art,” and “Raven’s Nest Treasure Indian Art, Jewelry Antiques.’

 

* The Nez Perce Tribe is a federally recognized Indian tribe in north central Idaho.
> Based on an open internet search, it appears that Jerry VAN DYKE’s mother’s maiden name was WITTEN.

i i _ UNITED STATES ATTORNEY
Affidavit of Special Agent Sean W. Hyrons — 4 700 STEWART Steen Sure 3220

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
 

Co Fe ITH nH BP YH YN

Oo wO BH HO KH HN WN WH NO HH HF He = Se OS Se S|
yo SN HD OH” FP W NY KH DT OO CO NN HD A HB WO NH K& CO

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 10 of 22

13. In February of 2019, [ACB Commissioner Charles Harwood visited Raven’s
Nest Treasure where he counted approximately ten items attributed to VAN DYKE.
According to IACB Commissioner Harwood, most of VAN DYKE’s items were labeled as
Nez Perce.

Undercover Purchase of Falsely Marketed Native American Jewelry from Raven’s Nest
Treasure

14. On April 16, 2019, agents, operating in an undercover capacity, visited
Raven’s Nest Treasure located at 85 Pike Street, Suite B, Seattle, Washington, 98101.
During the contact, an employee of Raven’s Nest Treasure identified herself verbally and
with a business card as Kirra Steinbrueck to agents. Ms. Steinbrueck told the agents that her
family owned Raven’s Nest Treasure. According to Ms. Steinbrueck, her parents* have
owned Raven’s Nest Treasure for approximately thirty years and she has worked in the store
for approximately eight years.

15. Ms. Steinbrueck proceeded to show the agents merchandise that was attributed
to VAN DYKE. According to Ms. Steinbrueck, her parents buy most of the merchandise
from VAN DYKE. Ms. Steinbrueck stated that her parents either contact VAN DYKE
directly or wait for him to visit the store to obtain his merchandise. Ms. Steinbrueck told the
agents that VAN DYKE was Native American and provided written biographical
information on VAN DYKE that was created by a Raven’s Nest Treasure employee
(“unknown employee”) based on information obtained from VAN DYKE. The biography
states that VAN DYKE is Nez Perce from Idaho and that VAN DYKE is married to Julie
Underwood, aka Julie Van Dyke,° who is an Aleut from Alaska.

16. Agents told Ms. Steinbrueck that they like biographies that contain
photographs of the artist. Ms. Steinbrueck stated she had a photograph of the artist and

 

4 As of October 23, 2019, Washington Secretary of State Corporation Division’s website identified Matthew Steinbrueck
as the owner/governor of Raven’s Nest Treasure/ Raven’s Nest, Inc. located at 85 Pike Street, Suite B, Seattle,
Washington, 98101.

° Raven’s Nest Treasure employees refer to Julie Underwood as Julie Van Dyke during their communications with
USFWS Special Agents.

Affidavit of Special I. _ UNITED STATES ATTORNEY
pecial Agent Sean W. Hyrons — 5 700 STEWART STREET, SUITE 5220

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
 

Oo SO aT WD OH PW YN

NO NO PHO NH HO ND HN HW NO HR HS Fe —_ eR Se Se ee Se ee
oO NN ON FP WY KY CO ODO FIT DBD NH BW NY KK OC

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 11 of 22

retrieved a Polaroid photograph of VAN DYKE and Julie Underwood. The Polaroid
photograph had writing on the bottom, below the male (VAN DYKE) in the photograph,
which stated, “JERRY NEZ PERCE/DUTCH,” and writing on the bottom, below the female
(Julie Underwood), which stated, “JULIE VAN DYKE FR. KODIAK, AK ALEUT.” Ms.
Steinbrueck said that the photograph was taken in their store approximately 20 years ago.
17. Agents then purchased four pieces of jewelry/pendants from Ms. Steinbrueck
for $1,541.40 that were attributed to VAN DYKE. She described the pendants on the sales
receipt as “Aleut Mask Pendants hand carved by Jerry WITTEN (VAN DYKE), set in
sterling silver.” Ms. Steinbrueck wrote down some of the raw materials used to create the
pendants, which included fossilized walrus bone, tooth and ivory®, abalone shell, mother of
pearl, brass and copper. Finally, Ms. Steinbrueck also told agents that VAN DYKE makes
the carvings/pendants without the setting and that Raven’s Nest Treasure adds the sterling
silver setting to the carvings/pendants.
Jerry VAN DYKE and Julie Van Dyke Identified

18. OnApril 19, 2019, agents obtained a Washington State Department of
Corrections jail booking photograph and a Washington driver’s license photograph of a Jerry
Chris VAN DYKE, which matched the Polaroid photograph of Jerry WITTEN that was
provided by Ms. Steinbrueck. Additionally, agents obtained a driver’s license photograph
from the State of Washington of a Julie Underwood, which matched the Polaroid photograph
of Julie Van Dyke.

Research into Jerry VAN DYKE and Julie Underwood’s Tribal Affiliation

19. IACB personnel and agents contacted the Nez Perce Tribe to determine if

either Jerry Chris VAN DYKE or Jerry WITTEN was an enrolled member or certified as an |

 

° All four pendants were analyzed to determine if they contained walrus ivory, bone or tooth. Two of the four pendants
that were described as containing fossilized walrus ivory, bone and/or tooth were determined to be walrus bone and/or
tooth. The other two pendants that were described as containing fossilized walrus ivory, bone and/or tooth were
determined to be ivory and/or bone of an undetermined species.

Affidavit of i . _ UNITED STATES ATTORNEY
Special Agent Sean W Hyrons 6 700 STEWART STREET, SUITE 5220

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
 

Oo Oe nN HD NH BP WY YN

NY NO NO WN HD HD ND HN Dw wm me ee ete
eo aT DH WH FF WD NYO K& DBD OO BT KH NA FBP WW VHP KH OS

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 12 of 22

Indian Artisan with the Tribe. According to a Nez Perce Enrollment Specialist, neither Jerry
Chris VAN DYKE nor Jerry WITTEN is an enrolled member of the Nez Perce Tribe or
certified as an Indian Artisan with the Tribe. Currently, the Nez Perce Tribe does not have
any certified Indian Artisans associated with the Tribe. :

20. Agents also obtained a copy of VAN DYKE’s Washington Department of
Corrections Presentence Investigation Report for an unrelated offense. The identification
section of the report listed VAN DYKE’s race as white.

21. Agents also contacted the Bureau of Indian Affairs, Alaska Region, in
reference to Jerry Chris VAN DYKE or Jerry WITTEN being registered as an Alaska Native
with an Aleut Tribe. According to the Tribal Operations Officer, neither Jerry Chris VAN
DYKE nor Jerry WITTEN are enrolled members of an Aleut Tribe; and Alaska Native tribes
do not have certified Indian Artisans. Agents also‘inquired if Julie Van Dyke and/or Julie
Underwood were registered as an Alaska Native with an Aleut Tribe. According to the Tribal

Operations Officer, Julie Underwood is an enrolled member of an Aleut Tribe.

Identification of Jerry VAN DYKE’s Residence

22. On June 26, 2019, agents conducted surveillance at VAN DYKE’s residence
located at 9032 2" Avenue South, Seattle, Washington 98108. During the surveillance,
agents observed a later model, silver, sedan, bearing Washington license plate BFR9705
parked in the driveway of 9032 24 Avenue South, Seattle, Washington 98108. A
registration check was conducted with the National Crime Information Center, which
returned the following information on Washington license plate BFR9705. The vehicle was
identified as a silver 1994 Infiniti (“VAN DYKE’s vehicle”); registered to J erry C. VAN
DYKE, drivers’ license number VANDYJC461QB, 9032 24 Avenue South, Seattle,
Washington 98108-4503.

Surveillance of Jerry VAN DYKE

23.. - Between Tuesday, October 15, 2019 and Friday, October 18, 2019, agents

conducted surveillance at VAN DYKE’s residence. During the surveillance, agents observed

Affidavi i Ww. _ UNITED STATES ATTORNEY
davit of Special Agent Sean W. Hyrons — 7 Joo SO a Sree Sums 5220

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
 

Oo Oo NI HD Wn BP WD HNO

SoS AND ON FP WN KF DO fF DD A BP WY HBO KS CS

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 13 of 22

VAN DYKE’s vehicle parked at his residence, 9032 2°4 Avenue South, Seattle,
Washington 98108.

24. On October 16, 2019 at approximately 7:26 a.m., agents observed a male
taking out trash from the residence located at 9032 2"¢ Avenue South, Seattle, Washington
98108. Agents recognized the male as VAN DYKE from his Washington driver’s license
photograph.

— 25. On October 18, 2019 at approximately 10:02 a.m., agents observed VAN
DYKE and Julie Underwood leave VAN DYKE’s residence in VAN DYKE’s vehicle.
Agents followed VAN DYKE and Julie Underwood without losing sight of the vehicle until —
it reached Pike Street in Seattle, Washington near Raven’s Nest Treasure. At approximately
10:30 a.m., agents observed VAN DYKE park the vehicle at Pike Street, exit the vehicle, and
then began walking in the direction of Raven’s Nest Treasure. Julie Underwood remained in
the vehicle.

26. Agents entered Raven’s Nest Treasure and observed VAN DYKE looking at
merchandise in the store. A short time later, agents observed VAN DYKE approach the sales
counter’ and make contact with a gallery employee who had previously identified herself as
Barbara (last name unknown). Agents observed Barbara remove an unknown amount of U.S.
currency from the cash register and hand it to VAN DYKE. Agents observed VAN DYKE
hand Barbara what appeared to be a small Aleut mask pendant similar to the pendants that
agents had purchased in an undercover capacity from Raven’s Nest Treasure on April 16,
2019. Agents then overheard Barbara state to VAN DYKE that they would need to add a
setting to the pendant. Agents observed Barbara fill out a receipt similar to the receipt that
agents obtained when they purchased the pendants from Raven’s Nest Treasure on April 16,

2019. VAN DYKE then left Raven’s Nest Treasure and returned to his vehicle.

 

7 The sales counter where VAN DYKE was standing has exhibited and advertised VAN DYKE’s jewelry as “Jerry
WITTEN (VAN DYKE), Nez Perce.”

Affidavit of Special Agent Sean W. - UNITED STATES ATTORNEY
P 8 W Hyrons 8 700 STEWART STREET, SUITE 5220

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271
. (206) 553-7970
 

oF NIT DH NH BP YW YN

oO DN OW FP WN KF Oo OF HDD NH BPW YN KF &

 

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 14 of 22

27. VAN DYKE entered his vehicle and began driving in the direction of his
residence. At approximately noon, VAN DYKE and Julie Underwood returned to their
residence. They were then observed entering their residence with what appeared to be a
plastic bag or grocery bag.

Email and telephone correspondence with Raven’s Nest Treasure

28. Between October 24, 2019 and November 26, 2019, agents, in an undercover
capacity and using the fictitious name Savanna Moore, communicated with employees of
Raven’s Nest Treasure via emails and telephone calls in reference to VAN DYKE’s Aleut
mask pendants for sale at their store. Below are the relevant emails and a summary of the
telephone calls. —

29. On October 24, 2019, at approximately 3:27 p.m., agents called Raven’s Nest
Treasure to inquire about Aleut mask pendants attributed to VAN DYKE that were for sale
at their store. During the phone call, the agents spoke with an employee of Raven’s Nest
Treasure who identified herself as Anna (“Nelson”)*. Agents requested that Nelson send
them photographs of VAN DYKE’s Aleut mask pendants that had not already been set in
sterling silver or attached to a necklace. The agents’ request was an attempt to obtain a
picture of the Aleut mask pendant that VAN DYKE sold to Raven’s Nest Treasure on
October 18, 2019.

30. On November 4, 2019, at approximately 12:24 p.m., Nelson called the agents.
Agents documented the conversation immediately following the phone call. Below is a
summary of the phone conversation:

¢ Nelson told the agents that Raven’s Nest Treasure had several newer and

older Aleut mask pendants by VAN DYKE at the store.

 

8 Anna later identified herself as Anna Nelson in an email she sent to the agents undercover email address.

Affidavit of j . _ UNITED STATES ATTORNEY
Special Agent Sean W. Hyrons — 9 700 STEWART STREET, SUITE 5220

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
 

oOo Se HN KD WW BP WH HO eR

NO NB KN BP KN KH DN DN Dw we eee
eo NN nO FP WD NYO KS& CO BO FAD A BPW YH KF CO

 

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 15 of 22

e Nelson stated that the owner of Raven’s Nest Treasure, Matthew
Steinbrueck (“Steinbrueck”), would photograph the pendants and send
them pictures. | ;

31. On November 13, 2019, at approximately 6:09 p.m., agents and a female
civilian? (“civilian”) called Nelson and thanked her for responding to their email. During the
phone call, agents had the civilian hold the phone away from her ear so they could hear the
conversation between the civilian and Nelson. Agents listened to their conversation and
documented it immediately following the phone call. Before the conversation ended, Nelson
stated that Steinbrueck was present and asked the civilian if she wanted to speak with him.
Before the civilian could answer, Steinbrueck began speaking to the civilian on the. phone.

32. Below is asummary of the conversation between Steinbrueck, the civilian and
agents. !°

e Steinbrueck stated he had taken a picture of Aleut mask pendants on a black tray

and laid them out in a grid format so that the civilian could easily identify the
pendants that she wanted to purchase.

e Steinbrueck stated that he had the pendants set in sterling silver by another artist.

e Steinbrueck stated that VAN DYKE’s wife was Aleut and was from an Alaskan

Island.

e Steinbrueck stated that he and VAN DYKE got together and came up with the idea

to create Aleut mask pendants that resembled Aleut masks from Alaska.

e Steinbrueck stated that VAN DYKE has a book with photographs of Aleut masks

from the Museum; and that VAN DYKE use the pictures in the book as inspiration

for the Aleut mask pendants he carves.

 

° The civilian used in this phone call did not received any form of compensation for her participation. The civilian was
used to continue the investigative ruse and at no point acted outside the immediate supervision of agents.

'° The civilian and the agents did not ask Steinbrueck any questions and he made the following statements without being
prompted.

Affidavit of Special Agent Sean W. Hyrons — UNITED STATES ATTORNEY

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
DO NH BR HN HD PO DN RO me eR ee ee
on DN OW FP WD NY KH CO UO CHT HD WH FP WD NY KF OS

oOo Oo ND MN BP WW YN

 

 

Case 2:19-mj-00610-MLP Document 1. Filed 12/18/19 Page 16 of 22

e Steinbrueck stated that he provides VAN DYKE with the materials he uses in his
pendants.

e Steinbrueck stated that VAN DYKE’s pendants in the picture he sent contained
woolly mammoth tusk and fossilized whalebone; and that the dark color in the
pendants was the fossilized whalebone. _

¢ Steinbrueck stated that VAN DYKE did other style carvings.

e Steinbrueck stated he would send the picture of the pendants. —

33. On November 13, 2019, Steinbrueck sent the agents an email that contained

following photograph of pendants attributable to VAN DYKE:

 

34, The agents reviewed the photo to see if they recognized the Aleut mask
pendant that VAN DYKE had handed to a Raven’s Nest Treasure employee, Barbara, on
October 18, 2019. Based on the agents’ recollection, it appears that the pendant in the bottom
left corner of the photograph may be the pendant that VAN DYKE handed to Barbara. |

35. On November 14, 2019, at approximately 6:13 p.m., agents spoke with Nelson
and Steinbrueck by telephone and recorded the conversation, which is summarized below:

e Nelson told agents that the pendant they inquired about in the email was either
made from mammoth, mastodon or elephant ivory but the way it is fossilized
with the blueish green color would make it mammoth or mastodon.

e Agents asked if it was VAN DYKE or his wife that was Aleut.

Affidavi i . _ . UNITED STATES ATTORNEY
avit of Special Agent Sean W. Hyrons — 11 700 Sea Srngh Some 5320

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
Oo ON KH WH BP WO NHN

mM WO LN HN NH HN NH WH NO KR RR HF KH HF KF OF S|
ey NT HD A FP WW NH KH CO OO Fe aT HB A BP WD HPO | OC

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 17 of 22

Nelson stated that VAN DYKE was Nez Perce from eastern Washington, VAN
DYKE’s wife was Aleut from Kodiak Island and that they lived in Seattle.
Agents asked if all the pendants were made by VAN DYKE.

Nelson stated that she believes all the Aleut mask pendants at Raven’s Nest
Treasure are made by VAN DYKE and that Raven’s Nest Treasure’s
silversmith then sets the pendants.

Nelson stated that Raven’s Nest Treasure got more (pendants) today.
Agents asked if they could get photographs of the new pendants. ‘
Nelson asked if the agents would like to talk with Steinbrueck since he would
be the one to send agents the pictures.

Agents asked Steinbrueck what the pendants were made from.

Steinbrueck stated all the pendants are made of ancient fossilized woolly
mammoth ivory that is over ten thousand years old. Steinbrueck then
stated...Guaranteed that is what it is... I can actually show you the piece it was
cut out of...I still have sections of it left ... I provide it to my artist... he carves
these pieces out of it... It is 100% guaranteed that its’ not elephant (ivory) or
anything, it is woolly mammoth ancient ivory.

Agents asked if VAN DYKE made all the pendants.

Steinbrueck stated that VAN DYKE makes all the pendants. I do not have
anybody else that I know can do that. I have a close relationship with him for
years and he carved all of these. He (VAN DYKE) is a Nez Perce Native and
his wife is an Aleut from Kodiak Island in Alaska.

Steinbrueck then repeated the information from his November 13, 2019 phone
conversation with the female civilian about VAN DYKE’s inspiration for
creating the Aleut mask pendants.

The agents asked if VAN DYKE’s wife, Julie Underwood, made Aleut mask

pendants.

 

 

 

Affidavit of j : _ UNITED STATES ATTORNEY
of Special Agent Sean W. Hyrons — 12 100 Seat Steet Sues 3220

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
 

oOo eo ND HD FP W NY

Co ND KN NH BR WHO NY KF OO MAN HD A SP WH NY YF OC

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 18 of 22

36.

37.

Nelson:

Steinbrueck stated that VAN DYKE’s wife does not make this type of work
(Aleut mask pendants) and that she makes necklaces and things like that.
The agents asked if they could get pictures of the newer pendants that just
came in.

Steinbrueck stated that he should be getting two more (pendants) in a day or
two...that I have to dole out... have Jerry (VAN DYKE) carve them and my
silversmith set them. I have two new ones (pendants) that are not here. When I
get a chance over the weekend, I will email you the pictures.

On November 14, 2019, Steinbrueck sent agents the following email:

“Hello Savanna, Are these the 2 maskette pendants you mentioned? .

Both are Mammoth ivory. It is Jerry's wife that is Aleut.

Looking forward to hearing back from you.

Matthew”

 

On November 14, 2019, agents sent the following email to Steinbrueck and

“Hey Matthew and Anna,

Sorry I haven't got back with you. The two pendants I would like to purchase
are listed in the photograph below. I will call you later today to make the
purchase. Please let me know if those two pendants are still available.
Thanks,

Savanna’”’

Affidavit of Special Agent Sean W. Hyrons — 13 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271

(206) 553-7970
 

Oo Pe nN DWH BP WY NH —

NO NO HNO NH NY NY NY YN NN KH KF KF KF HF KF SF Ee
Oo NN ON BR WO YD S&H COC CO On ND A FP WH NY KK OS

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 19 of 22

 

38. On November 22, 2019, at approximately 1:44 p.m., agents called Raven’s
Nest Treasure to purchase the two Jerry VAN DYKE Aleut mask pendants for $1,080.00.
Agents spoke with Raven’s Nest Treasure employee, Barbara, who processed the purchase.

39. On November 27, 2019, agents received the two Aleut mask pendants
attributed to VAN DYKE via the United States Postal Service.

40. As of December 9, 2019, agents have been unable to find any artwork, other
than what is being sold at Raven’s Nest Treasure that is attributed to Jerry WITTEN or VAN -
DYKE. Agents have not been able to identify any business owned (both e-commerce or
brick and mortar) by Jerry WITTEN or VAN DYKE. As per Matthew Steinbrueck, VAN
DYKE is the artist/manufacturer or producer of the jewelry. .

41. On December 18, 2019, agents contacted Raven’s Nest Treasure to confirm
VAN DYKE creates his artwork at home. Agents recognized the male voice as Matthew
Steinbrueck. When an agent asked if it was possible to view VAN DYKE’s work at his
studio, Steinbrueck responded “no” and then stated that VAN DYKE “works for me” and
later that VAN DYKE “works from home.” .

KNOWLEDGE BASED ON TRAINING AND EXPERIENCE

42. Based upon my training and experience, as well as the knowledge and

experience of other agents and law enforcement officers in my office, I know the following:
a. Native American jewelry counterfeiters and artists store their inventory and

related materials in their residences. This includes, but is not limited to:

Affidavit of Special Agent Sean W. _ UNITED STATES ATTORNEY
P 8s Hyrons — 14 700 STEWART STREET, SUITE 5220

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
 

Co eo SN DN OH BP WY NY =

BO NH HP BH HN HN DN BD DO wm mm
So DYNA Hw BP WO NH K CO OHO FAD On BP W VP | &

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 20 of 22

il.

iii.

iv.

Vi.

The prohibited items themselves including but not limited to jewelry
making equipment/supplies/tools, wood, gems, raw material and
minerals to include ivory, bone, mother of pearl, abalone shell, wood,
turquoise, copper, brass, silver, and gold, grinders, polishers, epoxy,
signature stamps/punches, hallmarking tools, wax molds, etc.;

items related to the packaging, processing, storage, shipping and
transportation of the prohibited items;

books, records, receipts, notes, ledgers, correspondence and other
records relating to the distribution of the prohibited items;

personal notes/ledgers and records reflecting names, addresses,
telephone numbers and other contact or identification data relating to
the distribution of the prohibited items;

records relating to income and expenditures of money related to the sale
and transfer of prohibited items, for example, money orders, wire
transfers, cashier’s checks and receipts, bank statements, passbooks,
checkbooks, and check registers; and

documents indicating travel in interstate and foreign commerce such as
travel itineraries, motel and hotel receipts, credit card receipts, and

telephone bills.

b. Further, it is generally a common practice for counterfeiters to maintain in their

residences records relating to their fraudulent activities. Because counterfeit

items derive value from purported authenticity, in many instances

counterfeiters will maintain records to duplicate authenticity. It is common

practice for a counterfeiter to keep transactional records to show sale and

transfer of items. Additionally, counterfeiters must maintain telephone and

address listings of clients and suppliers and keep them immediately available

in order to efficiently conduct their business.

Affidavit of Special Agent Sean W. Hyrons — 15 UNITED STATES ATTORNEY
USAO #2019R00667

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
 

oOo FS aI NH WH BP W NO =

NO NO NH HN HN HYD NY NHN NO He &— KE | FOOSE ES RR ee
on DN NH BP WN KF CO Oo PO HN DN WH BP W NY KF OC

 

 

Hf
Hf
Hl

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 21 of 22

c. Itis also a generally common practice for counterfeiters to maintain records of
wire transfers, cashier checks, and money orders related to the sale and transfer
of prohibited items. Evidence of such financial transactions and records
relating to income and expenditures of money and wealth in connection with
the sales of the fraudulent items would also typically be maintained in
residences. ©

d. I know that handmade Native American artwork is manufactured by use of
various techniques, to include cutting, buffing, grinding, carving tools,
polishing and stone placement with the use of turquoise, silver, coral, ivory,
bone, wood and lapis. Other equipment—such as hallmarking tools, grinders,
buffing instruments, chemicals, solvents and adhesives, and the like is typically
used in this production process. Once the artwork and jewelry has been
produced, a usual practice is to package the artwork and jewelry in individual
sealed cellophane or plastics bags, and then place those bagged items in

sequentially larger bags or boxes for transportation.

Affidavit of Special Agent Sean W. Hyrons — 16 . UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271

(206) 553-7970
 

oOo eo aI DH AW fF WY NY

NO wp NY WH NH KH HN NY NO KS KH KK KF HP KS SF ESE eS
oN HN UO BP WH DY KH CO DO BND NH FP WW NY KF O&O

 

 

 

Case 2:19-mj-O0610-MLP Document1 Filed 12/18/19 Page 22 of 22

CONCLUSION
43. Based on the information set forth herein, there is probable cause to search the
residence as further described in Attachment A, for evidence, fruits and instrumentalities, as
further described in Attachment B, of the crimes of misrepresentation of Indian produced
goods and products, and conspiracy to commit these offenses by Jerry Chris VAN DYKE,
aka Jerry WITTEN, and others known and unknown, in violation of 18 U.S.C. §§ 1159 and
371.

 

 

SEAN W. HYRONS, Special Agent .
USS. Fish and Wildlife Service

SUBSCRIBED AND SWORN to before me this 16 day of December, 2019.

A
MICHELLE L. PETERSON
United States Magistrate Judge

 

Affidavit of Special Agent Sean W. Hyrons — 17 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO #2019R00667 SEATTLE, WASHINGTON 98101-1271
. (206) 553-7970
